Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-15) in the reply filed on December 28, 2021 is acknowledged.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 28, 2021.

Ex Parte Quale Action
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1, 2, 7, and 10 are objected to because of the following informalities:  
	(i) With regard to claim 1 (line 6), the term "the lapping direction" should be changed to the term --a lapping direction--.
	(ii) With regard to claim 2, the term "delta" should be changed to the term --delta distance-- in order to provide claim language consistency with preceding claim language. 
(iii) With regard to claim 7 (line 2), the term "deltas" should be changed to the term --delta distances-- in order to provide claim language consistency with preceding claim language. 
(iv) With regard to claim 10 (line 2), the term "is writer break point" should be changed to the term --is a writer break point--.
(v) With regard to claim 10 (line 2), the term "is reader stripe height" should be changed to the term --is a reader stripe height--.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s) (i.e., claim 13):  
a carrier structure, wherein the carrier structure comprises a mechanical member for each slider, wherein each mechanical member is configured to physically contact the row bar and actuate a corresponding slider in a lapping direction while applying the current and lapping the row bar.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claim 1, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 1) provides for, inter alia, a method of lapping a row bar having a plurality of sliders, wherein the method comprises: a) providing the row bar having a plurality of sliders, wherein at least one slider 5comprises a transducer region comprising: at least a first magnetoresistive element and a second magnetoresistive element, wherein the first magnetoresistive element has a first feature that has a first distance from a first target value in the lapping direction and the second magnetoresistive element has a second feature that has a second distance from a second target value in the lapping direction, wherein the first distance minus the second distance is equal to a delta distance; and  10b) applying a current to an element in the transducer region to generate heat and cause at least the first magnetoresistive element to expand in the lapping direction relative to the second magnetoresistive element, wherein the current is controlled to cause the first magnetoresistive element to expand in the lapping direction an amount equal to the delta distance; and c) lapping the row bar while applying the current.
The prior art of record, however, does not teach, show or suggest, the claimed method steps, recited, supra, and in particular, the emphasized method steps and utilization of structure associated with the implementation of such process steps carried out in a method of lapping a row bar having a plurality of sliders, as articulated in the claimed invention. 
It is noted, however, that the "emphasized method steps and utilization of structure associated with the implementation of such process steps" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized method steps and utilization of structure associated with the implementation of such process steps emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and execution in association with claimed structure to perform the claimed process(es) as prescribed by the independent claim 1.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claim 1.


Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to any rejection of the claims, supra, each disclose aspects of the claimed invention, including the lapping of slider(s) wherein, during such lapping, heat is applied to one or more features of the slider or elements located proximate thereto (in addition to wherein, such heater is connected to a power supply) via a two terminal connection to each slider.
However, none of the art cited discloses, teaches or suggest (alone or in combination, the emphasized elements of the allowed claims), as noted above.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William J Klimowicz/
Primary Examiner, Art Unit 2688